OPINION OF THE COURT
Per Curiam.
On October 25, 2011, in the Supreme Court, Westchester *134County (Lorenzo, J.), the respondent was convicted, upon a jury verdict, of grand larceny in the second degree (four counts), a class C felony, in violation of Penal Law § 155.40; scheme to defraud in the first degree, a class E felony, in violation of Penal Law § 190.65; and conspiracy in the fourth degree, a class E felony, in violation of Penal Law § 105.10.
The Grievance Committee for the Ninth Judicial District (hereinafter the Grievance Committee) now moves to strike the respondent’s name from the roll of attorneys and counselors-at-law pursuant to Judiciary Law § 90 (4) (b), based upon her felony convictions. The respondent does not oppose the Grievance Committee’s motion.
By virtue of her felony convictions, the respondent ceased to be an attorney and counselor-at-law pursuant to Judiciary Law § 90 (4), and was automatically disbarred on October 25, 2011. Accordingly, the Grievance Committee’s motion to strike the respondent’s name from the roll of attorneys and counselors-at-law is granted to reflect the respondent’s disbarment as of October 25, 2011.
Mastro, A.PJ., Rivera, Skelos, Dillon and Leventhal, JJ, concur.
Ordered that pursuant to Judiciary Law § 90 (4) (a), the respondent, Mildred C. Didio, admitted as Mildred Catherine Didio, is disbarred, effective October 25, 2011, and her name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent, Mildred C. Didio, admitted as Mildred Catherine Didio, shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent, Mildred C. Didio, admitted as Mildred Catherine Didio, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding herself out in any way as an attorney and counselor-at-law; and its is further,
Ordered that if the respondent, Mildred C. Didio, admitted as Mildred Catherine Didio, has been issued a secure pass by the *135Office of Court Administration, it shall be returned forthwith to the issuing agency, and the respondent shall certify to the same in her affidavit of compliance pursuant to 22 NYCRR 691.10 (f).